                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

PAULA E. BABB,              )
                            )
             Plaintiff,     )
                            )
v.                          )                    No.    3:17-cv-242
                            )                           Judge Phillips
MARYVILLE ANESTHESIOLOGISTS,)
P.C.,                       )
                            )
             Defendant.     )

                             MEMORANDUM OPINION


       Plaintiff Paula E. Babb worked as a Certified Registered Nurse Anesthetist

(“CRNA”)      for    defendant     Maryville     Anesthesiologists,      P.C.   (“Maryville

Anesthesiologists”), a medical practice group that provides anesthesiology services to

Blount Memorial Hospital (the “Hospital”) in Blount County, Tennessee. Plaintiff claims

that Maryville Anesthesiologists regarded her as disabled due to a vision impairment and

terminated her in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12101 (2009). The defendant claims that plaintiff was terminated for legitimate non-

discriminatory reasons, namely, that she made serious clinical errors such that she could

not provide safe and appropriate patient care.

       Maryville Anesthesiologists has filed a motion for summary judgment [Doc. 14],

with supporting briefs and materials [Docs. 15, 18, 19, 26], and plaintiff has responded in

opposition [Doc. 24]. For the reasons set forth herein, the defendant’s motion [Doc. 14]

will be GRANTED.
I.       Relevant Facts

         Maryville Anesthesiologists provides anesthesiology services to the Hospital in

operating rooms and ambulatory surgery centers [Doc. 15-11 at ¶ 3]. Plaintiff began

working as a CRNA with Maryville Anesthesiologists around June 2, 2015 [Doc. 15-1 at

p. 6].

         CRNAs with Maryville Anesthesiologists perform a variety of critical duties

including:    conducting    pre-anesthesia   assessments;    administering    pre-anesthetic

medication; administering general and regional anesthesia; performing sedation

techniques; conducting invasive and non-invasive monitoring of patient conditions such as

heart rate, pulse, heart rhythm, and oxygen; administering airway management techniques,

such as intubation and managing ventilation while the patient is paralyzed; monitoring

fluid, electrolyte and acid-base levels; monitoring blood loss and pressures; providing acute

and chronic pain therapy; and providing post-anesthesia care [Doc. 15-1 at pp. 2—5].

CRNAs perform many of these tasks independently and exercise discretion in performing

many of these tasks [Id. at p. 5].

         Within a few weeks of plaintiff’s employment with Maryville Anesthesiologists,

Dr. Cheryl Coleman, one of the group’s physician-owners, observed plaintiff placing her

face very close to a computer screen when looking at it [Doc. 15-4 at ¶¶ 2—3]. Dr.

Coleman mentioned her observation and plaintiff responded by stating that she had a




                                             2
degenerative retinal condition and that she would be blind in ten years [Id. at ¶ 3]. 1 Dr.

Coleman asked plaintiff to “let us know when she reached the point that she could not

function” [Id.]. Dr. Coleman reported her concern and her conversation with plaintiff to

Dr. Candace Robertson, who was then the chair of the personnel committee for Maryville

Anesthesiologists [Doc. 15-2 at p. 22]. Dr. Robertson thereafter monitored plaintiff more

closely when she was placing a patient under anesthesia or bringing a patient out of

anesthesia [Id. at p. 23].

         In late October 2015, two other physicians reported concerns about plaintiff’s

performance to Dr. Robertson. On October 25, 2015, Dr. Gaelan Luhn sent an e-mail to

Dr. Robertson describing a comment from plaintiff that she could not read a record of a

patient’s anesthesia history – “I can’t read that” [Doc. 15-11 at ¶ 5, p. 4]. Dr. Luhn did not

follow up on plaintiff’s comment because the morning surgery schedule was very busy

[Id.].

         On October 28, 2015, Dr. Daniela Apostoaei sent a memo to Dr. Robertson

describing two occasions when plaintiff responded to questions about whether pre-

operative blood results were within normal limits by stating, “I cannot see that” [Doc. 15-

11 at ¶ 6, p. 5]. Dr. Apostoaei was concerned that plaintiff “did not take any further

necessary steps to ensure that those blood work results where [sic] acceptable before

proceeding with surgery” [Doc. 15-11 at p. 5]. Dr. Apostoaei also advised that two nurses



1
 Plaintiff states that she has to hold paperwork close to her eyes and it takes her longer to focus,
but she disputes that she ever told anyone she would be blind in ten years “because that is not true”
[Doc. 24-3 at ¶ 11].
                                                 3
reported that plaintiff “does not appear to see the monitor to document the vitals” [Id.]. 2

Plaintiff admits that she was unable to read the patient record, but she claims that Dr.

Apostoaei asked her for the exact readings from the blood work, not simply whether the

results were within normal limits [Doc. 24-3 at ¶ 14]. According to plaintiff, she responded

that she did not recall the exact number, not that she could not see it. She further claims

she had already confirmed the blood work results were within an acceptable range before

proceeding with surgery [Id.].

       On October 30, 2015, Dr. Robertson and another physician, Dr. Wilma Proffitt, met

with plaintiff and described the concerns that had been expressed regarding her ability to

read records and monitors [Doc. 15-11 at ¶ 7]. They emphasized that these issues – reading

records and monitors – impacted patient care and safety [Doc. 15-11 at p. 6]. Plaintiff

responded that she felt her vision was stable and that she could perform her job duties [Id.].

She commented that she had known about her eye condition for about ten years and that

she was followed by an ophthalmologist in Chattanooga [Id.]. Plaintiff also stated that she

had disability insurance [Doc. 15-11 at p. 6]. The doctors instructed plaintiff to ask for

help with any record she could not read [Id.]. Drs. Robertson and Proffitt asked plaintiff

to follow up with her ophthalmologist and provide them with “an objective assessment of

her vision,” which she agreed to do [Doc. 15-11 at p. 6]. 3 However, plaintiff never


2
  The nurses, Deborah Everett and Markie Williams, were employed by the Hospital [Doc. 15-6 at
¶¶ 2—3; Doc. 15-12 at ¶¶ 2—4].
3
  Plaintiff describes this request as a “fool’s errand” and “pointless” because Dr. Robertson’s e-
mail summary of the October 30 meeting to the other physicians opined that “[w]e all know that
an ophthalmologist is not going to ‘clear’ her to do anesthesia” [Doc. 24 at pp. 6, 18; Doc. 15-11
at p. 6].
                                                4
provided her employer with a report from her ophthalmologist or any other treatment

provider [Doc. 24-1 at pp. 64—65].

       Several CRNAs testified that it was “common knowledge” that plaintiff had issues

with her vision [Doc. 15-3 at ¶ 7; Doc. 15-5 at ¶ 3; Doc. 15-13 at ¶ 3]. There is evidence

that other CRNAs and Hospital staff expressed concerns over plaintiff’s ability to read

monitors and patient records and some of those concerns were relayed to the physicians

[Doc. 15-6 at ¶ 3; Doc. 15-10 at ¶¶ 7—8; Doc. 15-12 at ¶ 4]. Two of the Hospital’s surgeons

requested that plaintiff not work in their operating room due to concerns about her vision

[Doc. 15-2 at p. 30].

       On January 2, 2016, Dr. Proffitt sent Dr. Robertson an e-mail describing concerns

from operating room staff that plaintiff could not see and read the monitors [Doc. 15-11 at

¶ 9, p. 7]. Dr. Proffitt also described an incident involving a patient on a fracture table in

which the patient began to wake up too soon and moved, thus almost causing the patient to

fall from the table [Doc. 15-10 at ¶¶ 4—5; Doc. 15-11 at ¶ 10, p. 7]. A fracture table is

thin, narrow operating table that allows the surgeon to stand very close to the affected area

[Doc. 15-11 at ¶ 10]. Because the fracture table is so thin, safety protocols require that the

patient remain asleep until transferred off of the table [Doc. 15-11 at ¶ 10]. Plaintiff admits

that the patient in question did move; fortunately, other staff members reacted and

prevented the patient from falling [Doc. 15-10 at ¶ 4]. Registered Nurse Charles Price




                                              5
reported this incident to Dr. Proffitt in late December 2015 [Doc. 19-1 at ¶ 7; Doc. 19-2 at

¶ 3]. 4

          On January 5, 2016, Dr. Luhn related to Dr. Robertson an incident in which plaintiff

had not adequately sedated a patient prior to a robotic surgery [Doc. 15-11 at ¶ 11, p. 8].

Another CRNA, Lisa Green, entered the robotic surgery room to give plaintiff a break

[Doc. 15-7 at ¶¶ 6—7]. Ms. Green became very concerned when she observed that the

patient had four twitches, or movements, and she “dosed the patient right away” [Id. at ¶

7]. A patient having robotic surgery should have zero twitches; four twitches is the highest

level that CRNAs measure [Doc. 15-7 at ¶ 5]. 5 It is very dangerous for a patient to not be

adequately relaxed before a robotic surgery because the robot is rigid and does not move

[Doc. 15-7 at ¶ 4; Doc. 15-11 at ¶ 12]. If a patient moves during a robotic procedure, the

patient can be seriously injured [Id.].          Ms. Green reported to Dr. Luhn, the free

anesthesiologist on duty that day, that the patient had four twitches [Doc. 15-7 at ¶ 8; Doc.

15-9 at ¶ 3]. When Dr. Luhn entered the room an hour later, he observed that the patient

again had four twitches, thus the paralytic agent had begun to wear off [Doc. 15-9 at ¶ 3].


4
  Although the parties initially disputed whether this surgery occurred in October or December
2015, it now appears that they agree this incident happened in October. There is some dispute
whether the patient was male or female. It does not appear disputed, however, that Mr. Price
reported this incident to Dr. Proffitt in December 2015 and it came to Dr. Robertson’s attention in
January 2016.
5
  By way of explanation, plaintiff states that a twitch monitor is attached to the patient and a
machine sends a stimulant to the patient and records the patient’s reaction to the stimulant [Doc.
24-3 at ¶ 17]. A patient in complete paralysis will have zero twitches but may have up to four
twitches as the paralytic wears off [Id.]. Plaintiff also notes that the machine only reads the number
of twitches every 15 minutes, so a patient may go from zero to four twitches between readings
[Id.]. Because of this, on occasions when she has relieved another CRNA and the patient had four
twitches, plaintiff contends that a patient with four twitches was not considered a serious problem
by her, the surgeon, or anyone else, and was not evidence of a clinical error [Id. at ¶ 18].
                                                  6
Dr. Luhn brought this to plaintiff’s attention and she responded that there are different ways

of doing things [Doc. 15-9 at ¶ 3]. 6

       On January 8, 2016, Dr. Apostoaei reported to Dr. Robertson that plaintiff wrote the

wrong dosage of medicine on a patient record [Doc. 15-11 at ¶ 13, p. 9]. A nurse caught

the error and corrected it [Doc. 15-11 at p. 9]. Plaintiff admits this error [Doc. 15-1 at pp.

13—14].

       At the January 13, 2016 monthly meeting of the physician-owners, those present

discussed the recent surgical incidents involving plaintiff and the issues with her sight

reported from Hospital employees [Doc. 15-11 at ¶ 15]. Dr. Luhn described the robotic

surgery incident and the physicians discussed the comments from operating room staff

regarding plaintiff’s inability to see monitors or read records [Id.]. The physician-owners

who were not present were called and informed of the concerns [Id.]. Because of plaintiff’s

clinical errors, particularly the two surgical incidents, the physician-owners concluded that

plaintiff could not provide safe and appropriate patient care and they voted unanimously to

discharge plaintiff [Id.]. Dr. Robertson opines that clinical errors, such as bringing

someone out of anesthesia too soon or failing to ensure a patient is fully relaxed during a

robotic surgery, are different than having difficulty reading records or information on a

monitor [Doc. 15-11 at ¶ 14]. Clinical errors demonstrate a lack of clinical knowledge or

judgment or both [Id.].




6
 Plaintiff disputes when Dr. Luhn entered the surgery room and whether Ms. Green had “dosed
the patient.”
                                              7
       On January 14, 2016, Drs. Luhn and Shivers met with plaintiff and told her that

Maryville Anesthesiologists was ending her employment [Doc. 15-1 at pp. 13—15]. When

plaintiff asked why, Dr. Luhn referenced the fracture table and robotic surgery incidents,

as well as her charting of the wrong dose of morphine [Id.]. Plaintiff asked them to

reconsider the decision and Dr. Luhn stated that he would speak to the other physicians

again [Id. at p. 14]. On January 18, 2016, plaintiff e-mailed Dr. Robertson and inquired

about her employment status [Doc. 15-14]. Dr. Robertson confirmed that plaintiff’s last

day of employment was January 14 and that the fracture table and robotic surgery incidents

were the reasons for her termination [Id.].

       On January 14, 2016, Dr. Proffitt instructed Crystal Aycocke, a CRNA who assisted

the group with scheduling, to notify the other CRNAs that plaintiff was no longer employed

with Maryville Anesthesiologists and the other CRNAs would have to cover additional

shifts due to her departure [Doc. 15-3 at ¶¶ 4—5]. Neither Dr. Proffitt nor any other

physician told Ms. Aycocke the reason why plaintiff was no longer employed [Doc. 15-3

at ¶ 5, 10]. That evening, Ms. Aycocke sent the following e-mail to the other CRNAs:

              As most of you know, Paula has been having major issues with her eyesight
              and as of late, it has seemed to be getting even worse. We have had numerous
              complaints from OR staff regarding her inability to read the monitor, etc.
              Over the past several months the group has given her several opportunities
              to provide documentation from her eye specialist saying that she was safe to
              practice. She was unable to provide this documentation. This, in addition to
              a few other issues, has forced the group to make a very difficult decision. As
              of today, she is longer with our group. Sorry to be the bearer of bad news.
              This was one of the reasons that our meeting was postponed. See you all
              tomorrow.




                                              8
[Doc. 15-3 at p. 2]. Ms. Aycocke drafted the e-mail based on her own opinion without

input from the physicians or any pre-approval [Doc. 15-3 at ¶¶ 6, 10—11].

       The record contains evidence that Maryville Anesthesiologists has discharged two

other CRNAs who, in their opinion, lacked the clinical skills necessary for the job [Doc.

15-8 at ¶ 3; Doc. 15-11 at ¶¶ 17—18]. Neither Camille Fritz nor David Kinlaw were given

warnings or other progressive discipline prior to their terminations [Id.]. Dr. Robertson

stated that the practice does not utilize progressive corrective action when a CRNA displays

a lack of clinical skills or judgment because the CRNAs must function independently [Doc.

15-11 at ¶ 19]. If they cannot do so safely, they create a risk for patients in a very vulnerable

position [Id.].



II.    Plaintiff’s Expert Report

       In support of her opposition to summary judgment, plaintiff has filed the Declaration

and Expert Report of Jennifer W. Hultz [Doc. 24-8], a CRNA who has opined on plaintiff’s

actions in the two contested surgical cases and whether her actions complied with the

appropriate standard of care for CRNAs. In the reply brief, Maryville Anesthesiologists

argues that Ms. Hultz’s expert report should be excluded in considering the motion for

summary judgment [Doc. 26 at pp. 5—8]. Defendant does not challenge Ms. Hultz’s

qualifications to provide expert testimony. Instead, defendant argues that the testimony is

not helpful or necessary for the jury to understand the facts and that the testimony regarding

the standard of care is not relevant or helpful [Id.]. Plaintiff has not responded to

defendant’s request to exclude the expert report.

                                               9
        In her declaration, Ms. Hultz concludes that “there is reason to doubt Maryville

Anesthesiologists new version of what happened in the robotic surgery on January 5, 2016”

[Doc. 24-8 at ¶ 11]. Ms. Hultz also describes Mr. Price’s confusion as to when the fracture

table surgery occurred as “very difficult to accept” [Id. at ¶ 21]. Ms. Hultz concludes that

“nothing in this case suggests any legitimate basis to doubt [plaintiff’s] ability to practice

safe anesthesia care for patients” [Id. at ¶ 26]. In her expert report, Ms. Hultz opines that

plaintiff’s actions in the two surgical incidents “were in all respects appropriate,

reasonable, and consistent with the standard of care applicable to CRNAs in Tennessee,

and none of Paula Babb’s actions in either instance should have subjected her to discipline,

much less termination, by her employer” [Doc. 24-8 at p. 10]. Ms. Hultz also concludes

that “Ms. Babb’s actions in the two instances described above could not legitimately have

been the basis for her termination, because her actions did not fall outside the standard of

care” [Id. at p. 12]. 7

        Fed. R. Evid. 702 permits the consideration of expert testimony “if (1) the testimony

is based upon sufficient facts or data, (2) the testimony is the product of reliable principles

and methods, and (3) the witness has applied the principles and methods reliably to the

facts of this case.” The Court must ensure “that an expert’s testimony both rests on a

reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 597 (1993). The relevancy prong, at issue here, requires that the expert



7
 The Court notes that Ms. Hultz’s declaration also contains certain technical opinions regarding
anesthesia care which are not directly pertinent to defendant’s challenge of her testimony for
purposes of the pending motion [see Doc. 24-8 at ¶¶ 13—16].
                                              10
testimony assist the trier of fact. Id. at 591. Particularly relevant here, “it is well-settled

that the Court should not admit testimony that is directed solely to lay matters which a jury

is capable of understanding and deciding without the expert’s help. …Although an expert

may opine on an issue of fact within the jury’s province, he may not give testimony stating

ultimate legal conclusions based on those facts.” Wilhoite v. Bi-Lo, LLC, No. 3:06-CV-32,

2007 WL 5117410, at *2 (E.D. Tenn. June 29, 2007).

       First, the statements in Ms. Hultz’s declaration which question the credibility of

other witnesses are not appropriate for consideration on a motion for summary judgment.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (the court may not weigh

the evidence or make credibility judgments). It is the province of the jury to assess the

credibility of witnesses and the jury is capable of determining which witnesses are

believable and which are not. Smith v. Jones, 721 F. App’x 419, 423 (6th Cir. 2018)

(“[e]xperts may not testify about the credibility of other witnesses”).

       Second, Ms. Hultz’s statements that plaintiff’s actions should not have subjected

her to discipline or termination and that they were not a “legitimate” basis for her

termination are also improper. While these opinions are couched in terms of whether

plaintiff performed properly in the two surgical cases, the statements are really telling the

jury what result to reach. By opining whether defendant’s stated reason for termination

was pretextual or not, these statements invade the province of the jury by stating the

ultimate legal question. Wilhoite, 2007 WL 5117410, at *2; see Brightwell v. Bandera

Cty., No. SA-16-CA-1216-XR, 2017 WL 5346393, at *8 (W.D. Tex. Nov. 13, 2017)

(expert opinions as to whether employer had a legitimate non-discriminatory reason for

                                              11
terminating plaintiff improperly invade the province of the jury); Trentham v. Hidden

Mountain Resorts, Inc., No. 3:08-CV-23, 2010 WL 11519874, at *3 (E.D. Tenn. Jan. 15,

2010) (human resources expert opinion as to the employment actions taken is “the very

task with which the jury is charged”). Accordingly, the Court agrees with Maryville

Anesthesiologists and Ms. Hultz’s declaration and expert report will not be considered in

ruling on the pending motion.



III.   Standard of Review

       Summary judgment under Rule 56 of the Federal Rules of Civil Procedure is proper

“if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears

the burden of establishing that no genuine issues of material fact exist. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986); Moore v. Philip Morris Cos., 8 F.3d 335, 339 (6th Cir.

1993). All facts and all inferences to be drawn therefrom must be viewed in the light most

favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986); Burchett v. Kiefer, 310 F.3d 937, 942 (6th Cir. 2002). “Once

the moving party presents evidence sufficient to support a motion under Rule 56, the

nonmoving party is not entitled to a trial merely on the basis of allegations.” Curtis

Through Curtis v. Universal Match Corp., 778 F. Supp. 1421, 1423 (E.D. Tenn. 1991)

(citing Celotex, 477 U.S. 317). To establish a genuine issue as to the existence of a

particular element, the non-moving party must point to evidence in the record upon which

a reasonable finder of fact could find in its favor. Anderson v. Liberty Lobby, Inc., 477

                                            12
U.S. 242, 248 (1986). The genuine issue must also be material; that is, it must involve

facts that might affect the outcome of the suit under the governing law. Id.

       The Court’s function at the point of summary judgment is limited to determining

whether sufficient evidence has been presented to make the issue of fact a proper question

for the factfinder. Id. at 250. The Court does not weigh the evidence or determine the truth

of the matter. Id. at 249. Nor does the Court search the record “to establish that it is bereft

of a genuine issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479—

80 (6th Cir. 1989). Thus, “the inquiry performed is the threshold inquiry of determining

whether there is a need for a trial—whether, in other words, there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably

be resolved in favor of either party.” Anderson, 477 U.S. at 250.



IV.    Analysis

       Plaintiff’s complaint asserts four claims: (1) disability discrimination under the

ADA [Doc. 1 at ¶¶ 48—54]; (2) violation of ADA confidentiality [Id. at ¶¶ 55—60]; (3)

invasion of privacy [Id. at ¶¶ 61—64]; and (4) interference with prospective employment

[Id. at ¶¶ 65—71]. Maryville Anesthesiologists moved for summary judgment on all

claims [Doc. 14]. In response, plaintiff concedes that summary judgment is appropriate on

Counts Two through Four [Doc. 24 at p. 14, n.16]. Accordingly, the Court will address the

only remaining claim: whether summary judgment is appropriate on plaintiff’s claim of

disability discrimination.



                                              13
       A.     Prima Facie Case

       The ADA prohibits covered employers from discriminating against qualified

individuals with a disability. 42 U.S.C. § 12112 (2009). A plaintiff may prove that she

was discriminated against based on her disability either through direct or indirect evidence.

Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 453 (6th Cir.), cert. denied, 543 U.S. 817

(2004). Plaintiff has presented no direct evidence of disability discrimination so her claims

must be reviewed under the McDonnell Douglas burden-shifting framework. Id. at 452—

53. To state a prima facie case of discrimination under the ADA, the plaintiff must

establish that: (1) she is disabled; (2) she was otherwise qualified for the position, with or

without reasonable accommodation; (3) she suffered an adverse employment decision; (4)

the employer knew or had reason to know of her disability; and (5) the disabled individual

was replaced. Ferrari v. Ford Motor Co., 826 F.3d 885, 894 (6th Cir. 2016); Whitfield v.

Tennessee, 639 F.3d 253, 259 (6th Cir. 2011). Furthermore, the plaintiff’s disability must

be a “but for” cause of the adverse employment action. Tennial v. United Parcel Serv.,

No. 15-6356, 2016 WL 6156315, at *7 (6th Cir. Oct. 24, 2016); Lewis v. Humboldt

Acquisition Corp., 681 F.3d 312, 318 (6th Cir. 2012) (en banc).

       The plaintiff may establish the first prong of the prima facie case if the plaintiff is

regarded by an employer as having a physical or mental impairment that substantially limits

one or more of the plaintiff's major life activities (“regarded as disabled”). 8 Gruener v.


8
 In addition to the “regarded as” definition, the ADA definition of “disability” includes (1) an
individual with a physical or mental impairment that substantially limits one or more major life
activities or (2) an individual who has a record of such an impairment. 42 U.S.C. § 12102(1)(A)-
(B) (2009). Neither of these additional definitions are at issue in this case.
                                              14
Ohio Cas. Ins. Co., 510 F.3d 661, 664 (6th Cir. 2008) (citing Sullivan v. River Valley Sch.

Dist., 197 F.3d 804, 810 (6th Cir. 1999)) (quotations omitted); see also 42 U.S.C. §§

12102(1)(C) (2009). Major life activities include “caring for oneself, performing manual

tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,

breathing, learning, reading, concentrating, thinking, communicating, and working.” 42

U.S.C. § 12102(2)(A) (2009). Neither party addresses which of plaintiff’s major life

activities is limited, but the Court assumes that “seeing” is the major life activity at issue. 9

       An employee is “regarded as” disabled under the ADA if his or her employer (1)

mistakenly believes that the employee has a physical impairment that substantially limits

one or more major life activities, or (2) mistakenly believes that an actual, non-limiting

impairment substantially limits one or more major life activities. Ferrari, 826 F.3d at 893;

see 42 U.S.C. § 12102(3)(A) (2009) (“[a]n individual meets the requirement of ‘being

regarded as having such an impairment’ if the individual … has been subjected to an action

prohibited under this chapter because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major life

activity”); 29 C.F.R. § 1630.2(g)(1)(iii) (2012) (“[b]eing regarded as having such an

impairment … means that the individual has been subjected to an action prohibited by the

ADA as amended because of an actual or perceived impairment that is not both ‘transitory




9
 To the extent the plaintiff claims that she was regarded as disabled in the major life activity of
working, she would be required to show that she was regarded as precluded from a broad range or
class of jobs, not just her job at Maryville Anesthesiologists. See Sutton v. United Air Lines, Inc.,
527 U.S. 471, 492 (1999); Mahon v. Crowell, 295 F.3d 585, 591 (6th Cir. 2002). Plaintiff has
presented no such evidence.
                                                 15
and minor’”). “Thus, an individual may fall into the definition of one regarded as having

a disability if an employer ascribes to that individual an inability to perform the functions

of a job because of a medical condition when, in fact, the individual is perfectly able to

meet the job's duties.” Ross v. Campbell Soup Co., 237 F.3d 701, 706 (6th Cir. 2001).

       Maryville Anesthesiologists argues that plaintiff was not regarded as disabled

simply because it noticed her conduct or performance issues and requested a fitness for

duty evaluation [Doc. 15 at pp. 14—17]. Defendant argues the October 2015 meeting with

plaintiff and Drs. Proffitt and Robertson was a reasonable response to reported concerns

from other physicians and staff who worked directly with plaintiff. Further, the discharge

decision was based on two surgical incidents and a charting mistake which led the

physician-owners to conclude that plaintiff could not provide safe and appropriate patient

care. Regarding the e-mail from Ms. Aycocke, defendant notes that she was not a decision-

maker and therefore her e-mail comments are irrelevant. Defendant also argues that

plaintiff cannot show a causal connection between her perceived disability and her

termination [Id. at pp. 17—18].

       In response, plaintiff points to Dr. Robertson’s testimony that she asked plaintiff

about disability insurance in the October meeting because Dr. Robertson believed plaintiff

“might have a disability” [Doc. 24 at p. 17]. Plaintiff relies on Dr. Coleman’s statement to

Dr. Robertson that plaintiff would be blind in ten years, something plaintiff claims she

never said, and to the concerns about her vision reported from other CRNAs as evidence

of how she was perceived [Id.]. Plaintiff also points to Ms. Aycocke’s e-mail statement

that plaintiff had “major issues with her eyesight” that “seemed to be getting even worse”

                                             16
[Doc. 24 at p. 17]. Finally, plaintiff relies on Dr. Robertson’s admission that concerns

about plaintiff’s vision were discussed at the meeting when the decision to terminate was

made [Id. at p. 18]. Plaintiff further argues that this evidence is sufficient to show that the

perception of her vision was a “but for” cause of her termination [Id. at pp. 18—19].

       Defendant emphasizes prior “regarded as” cases from the Sixth Circuit where the

court held that an employer does not regard an employee as disabled by directing the

employee to undergo a fitness for duty examination. In Sullivan v. River Valley Sch. Dist.,

a long-term teacher began engaging in odd and disruptive behavior and the district

superintendent became concerned about the plaintiff’s fitness for duty. 197 F.3d 804,

808—09 (6th Cir. 1999), cert. denied, 530 U.S. 1262 (2000).               After an informal

consultation with a psychologist, the superintendent recommended and the school board

accepted the recommendation that the plaintiff undergo mental and physical fitness-for-

duty examinations. Id. at 809. The plaintiff refused to do so and was eventually terminated

for various acts of misconduct and insubordination. Id. at 810. The Sixth Circuit held that

the employer’s request for the employee to undergo a medical exam “is not enough to

suggest that the employee is regarded as … disabled.” Id. “A request that an employee

obtain a medical exam may signal that an employee’s job performance is suffering, but that

cannot itself prove perception of a disability because it does not prove that the employer

perceives the employee to have an impairment that substantially limits one or more of the

employee’s major life activities.” Id. at 811. “[E]xpressing concern over an employee’s

job performance does not show that an employer regards an employee as having a disability

that substantially limits a major life activity.” Id.

                                               17
      The Sixth Circuit reaffirmed the Sullivan holding after the 2008 amendments to the

ADA. In Pena v. City of Flushing, 651 F. App’x 415, 418—19 (6th Cir. 2016), the plaintiff

was fired after refusing to attend a medical examination for returning to work after a

medical leave. Noting that the “regarded as” definition of the ADA was expanded by the

2008 amendments to the ADA, the Court nevertheless affirmed the holding in Sullivan. Id.

at 420. The Court rejected the argument that referring an employee for a fitness for duty

examination when the employer is aware of the employee’s medical condition is a per se

“regarded as” violation of the ADA. Id. Rather, Congress made a “policy choice” when

it permitted employers to request a fitness for duty examination so long as the exam was

“job-related and consistent with business necessity.” Id. Thus, both Sullivan and Pena

require the conclusion that defendant’s request that plaintiff provide them with “an

objective assessment of her vision” from her ophthalmologist, without more, is not

evidence that defendant regarded her as disabled.

       As noted by the Sixth Circuit, whether a plaintiff was “regarded as” disabled is “a

question embedded almost entirely in the employer’s subjective state of mind” such that

proving the case becomes extraordinarily difficult.”      Ross, 237 F.3d at 709.     Mere

knowledge of an employee’s health problems is not enough to show that the employee was

regarded as disabled. See Wolfe v. U.S. Steel Corp., 567 F. App’x 367, 374 (6th Cir. 2016);

Simpson v. Vanderbilt Univ., 359 F. App’x 562, 568 (6th Cir. 2009); Brohm v. JH Props.,

Inc., 149 F.3d 517, 522 (6th Cir. 1998) (“evidence that an employer knows that an

employee has a disability is not enough to establish that this knowledge was the basis for

termination”). It is undisputed that Maryville Anesthesiologists was aware of plaintiff’s

                                            18
vision issue based on her early conversation with Dr. Coleman, the October 2015 meeting

with Drs. Proffitt and Robertson, and the concerns reported by other CRNAs and Hospital

employees. But knowledge of her health condition is not enough to show that plaintiff was

regarded as disabled without evidence that this knowledge was the basis for her

termination.

       Although she has not tied it specifically to her prima facie case or her arguments on

pretext, plaintiff has submitted a copy of her draft performance evaluation [Doc. 24-11]. It

is undisputed that this evaluation was not completed prior to her termination. Per Dr.

Robertson’s testimony, the physician-owners submitted their comments and evaluations of

employees through a confidential web-based program [Doc. 15-2 at pp. 26—27].

Plaintiff’s incomplete evaluation included the following comments:

                 • “not in her control-her vision”

                 • “I see her questionable ability to see to reflect on how surgeons and

                     the medical staff lack accepting her and thus not want to work with

                     her in the OR. She should be willing to be truthful in times when it is

                     difficult to read medical records.”

                 • “concerned about her eyesight”

                 • “worried about her eyesight”

[Doc. 24-11 at p. 3]. These comments reflect an awareness of her health condition, which,

as noted, is not enough to show that the employee was regarded as disabled. Wolfe, 567 F.

App’x at 374; Simpson, 359 F. App’x at 568; Brohm, 149 F.3d at 522. Further, these

comments express concern about plaintiff’s ability to perform her job as a CRNA, but they
                                            19
do not show any perception about the impact of her condition on her daily life. “[T]he

Court’s focus in the regarded as disabled inquiry is not on the defendant’s belief about the

plaintiff’s ability to perform functions on the job, but rather the defendant’s belief about

‘the effect of the impairment on the individual’s daily life.’” Dunaway v. Ford Motor Co.,

134 F. App’x 872, 878 (6th Cir. 2005) (quoting E.E.O.C. v. DaimlerChrysler Corp., 111

F. App’x 394, 399 (6th Cir. 2004)). Thus, the draft performance review comments do not

show that she was regarded as disabled.

       Plaintiff also relies on Ms. Aycocke’s e-mail to the CRNAs that plaintiff had “major

issues with her eyesight” that “seemed to be getting even worse” as evidence that defendant

regarded her as disabled [Doc. 15-3 at p. 2]. Ms. Aycocke states that she composed the e-

mail herself without input from or review by any of the physician-owners [Doc. 15-3 at ¶¶

6, 11] and there is no dispute that she was not a decision-maker with regard to plaintiff’s

termination. See Rowan v. Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 550 (6th Cir.

2004). Thus, Ms. Aycocke’s e-mail is not attributable as a statement by the employer as

evidence that plaintiff was regarded as disabled.

       Finally, plaintiff emphasizes Dr. Robertson’s admission that she asked whether

plaintiff had disability insurance at the October 2015 meeting because plaintiff “might have

a disability” [Doc. 15-2 at p. 14] and defendant’s acknowledgement that concerns

regarding plaintiff’s vision were discussed at the termination meeting. Defendant has

emphasized that, although plaintiff’s vision was discussed at the termination meeting, it

was not a reason for her termination. Because the burden of establishing a prima facie case

should not be “onerous,” Ferrari, 826 F.3d at 894, the Court finds that these facts are some

                                            20
evidence to satisfy the first prong of a prima facie case, i.e., that she was regarded as

disabled.

       Defendant next argues that plaintiff cannot show a causal connection between her

perceived disability and her termination [Doc. 15 at pp. 17—18]. Defendant contends

neither the October 2015 meeting nor Ms. Aycocke’s e-mail establish a causal connection.

        As with the “regarded as” prong, plaintiff emphasizes Ms. Aycocke’s e-mail and

the admission that the physician-owners discussed plaintiff’s vision at the termination

meeting [Doc. 24 at pp. 18—20]. In reply, defendant contends that the two surgical

incidents were errors in clinical judgment and not as a result of any issue with her vision

[Doc. 26 at pp. 2—3]. Thus, defendant contends there is no evidence that plaintiff’s vision

was a “but for” cause of her termination.

       The Court agrees with plaintiff. Dr. Robertson’s belief that plaintiff “might have a

disability” and the admission that the defendant discussed her vision impairment during

the meeting to terminate her employment is some evidence that the decision, at least in

part, was “because of” her vision. Thus, there is a question of fact as to whether plaintiff

can establish a causal connection between her perceived vision impairment and her

termination.

       B.      Whether Defendant’s Legitimate Non-Discriminatory Reason is Pretextual

       Once the plaintiff has established a prima facie case, the burden of production shifts

to the defendant to present evidence of a legitimate, non-discriminatory reason for the

termination. Hedrick, 355 F.3d at 453. Because of the fracture table and robotic surgery

incidents, Maryville Anesthesiologists concluded that plaintiff demonstrated a lack of

                                             21
clinical skill or judgment and that she could not provide safe and appropriate patient care

[Doc. 15 at pp. 18—19; Doc. 15-11 at ¶¶ 14—15]. Plaintiff does not really dispute that

these are legitimate, non-discriminatory reasons, but instead argues that these reasons are

pretext for discrimination [Doc. 24 at pp. 20—25]. The Court agrees that defendant has

presented a legitimate, non-discriminatory reason for plaintiff’s termination. See DiGiosia

v. Aurora Health Care, Inc., 48 F. Supp. 3d 1211, 1221 (E.D. Wis. 2014) (“[i]t is difficult

to think of a more important consideration than patient safety for a health care provider”).

       To survive a motion for summary judgment, plaintiff need not definitively prove

that the defendant’s reason is pretextual, but rather “must prove only enough to create a

genuine issue as to whether the rationale is pretextual.” Ferrari, 826 F.3d at 895; Whitfield,

639 F.3d at 260. Plaintiff can show pretext in three interrelated ways: (1) that the proffered

reasons had no basis in fact, (2) that the proffered reasons did not actually motivate the

employer's action, or (3) that they were insufficient to motivate the employer's action.

Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 883 (6th Cir. 1996). The Sixth Circuit has

cautioned against a formulaic application of this test and described pretext as “a

commonsense inquiry: did the employer fire the employee for the stated reason or not?

This requires a court to ask whether the plaintiff has produced evidence that casts doubt on

the employer’s explanation, and, if so, how strong it is. ... [A]t bottom the question is

always whether the employer made up its stated reason to conceal intentional

discrimination.” Chen v. Dow Chemical Co., 580 F.3d 394, 400 n.4 (6th Cir. 2009); see

E.E.O.C. v. Ford Motor Co., 782 F.3d 753, 767 (6th Cir. 2015) (“[t]o demonstrate pretext,



                                             22
a plaintiff must show both that the employer’s proffered reason was not the real reason for

its action, and that the employer’s real reason was unlawful”) (emphasis in original).

       Plaintiff argues that the two surgical incidents relied on by defendant are insufficient

to explain her termination, i.e., the third avenue for showing pretext [Doc. 24 at pp. 21—

25]. Plaintiff contends there are several disputed facts regarding both surgeries and that

these inconsistencies, along with the admission that plaintiff’s vision was discussed at the

termination meeting, are sufficient to show pretext [Id.].

       In reply, defendant emphasizes that plaintiff’s termination was based on the

information it had at the time, even if some of that information later turned out to be

incorrect, i.e., the “honest belief” rule [Doc. 26 at pp. 3—5]. Defendant further contends

that, even if plaintiff’s vision was discussed at the termination meeting, it does not mean

that the physician-owners are lying about their reasoning and does not cast doubt on the

honesty of their stated reasons [Id. at pp. 4—5].

       Regarding the fracture table surgery, plaintiff contends that Mr. Price, who reported

the incident to defendant, is confusing two surgeries [Doc. 24-3 at ¶ 5]. Plaintiff claims

that the fracture table patient Mr. Price described was female, rather than male. She recalls

that this surgery was problem-free, even though the case was complex due to the patient’s

obesity [Id. at ¶¶ 3, 6]. Plaintiff recalls a second fracture table surgery involving a male

patient who began to move after she had given a reversing agent to allow him to start

breathing on his own, but there was no “near fall” as described by Mr. Price [Id. at ¶¶ 4,

7]. Plaintiff also makes much of the fact that Mr. Price and Dr. Robertson testified that the

fracture table incident occurred during a weekend in December 2015. Mr. Price has since

                                              23
corrected his testimony to acknowledge that the surgery occurred in October 2015 [Doc.

19-1 at ¶ 5].

       Regarding the robotic surgery, plaintiff claims she had not given the patient a

muscle relaxant because the robot was not docked; her practice, which she followed in the

January 5, 2016 surgery, was not to provide muscle relaxant to paralyze the patient until

almost immediately before the surgery began [Doc. 24-3 at ¶ 22]. She claims that Dr. Luhn

did not enter the surgery room after the surgery had begun [Id. ¶ 21]. She further opines

that “there is nothing wrong with a patient having twitches before surgery and especially

before the robot is docked for surgery. In fact, allowing the patient to have twitches and

continue to have twitches can allow the CRNA to have baseline [sic] of information

regarding how the patient metabolizes the anesthesia” [Id. at ¶ 20]. In further support of

her position, plaintiff claims the surgeon did not ask for the patient to be given more

relaxation drugs and records of her work on prior robotic surgery cases were approved

without criticism [Id. at ¶¶ 23—25].

       A defendant is entitled to summary judgment on the issue of pretext by showing its

“reasonable reliance on the particularized facts that were before it at the time the decision

was made.” Smith v. Chrysler Corp., 155 F.3d 799, 807 (6th Cir. 1998). “[T]he key inquiry

is whether the employer made a reasonably informed and considered decision before taking

an adverse employment action.” Id.; see Allen v. Highlands Hosp. Corp., 545 F.3d 387,

398 (6th Cir. 2008) (the inquiry is whether the employer has an “honestly held belief” that

the employee committed a terminable offense and whether the adverse decision was a

“reasonably informed and considered decision.”). The application of the honest belief rule

                                             24
is not automatic; the plaintiff has the opportunity to present proof to the contrary. Smith,

155 F.3d at 807. However, “the plaintiff must allege more than a dispute over the facts

upon which his discharge was based. He must put forth evidence which demonstrates that

the employer did not ‘honestly believe’ in the proffered non-discriminatory reason for its

adverse employment action.” Braithwaite v. Timken Co., 258 F.3d 488, 494 (6th Cir. 2001)

(citations omitted).

       At the time of the physicians’ meeting in January 2016, they were presented with

the following particularized facts:

               (1) Ms. Green entered the robotic surgery room to give plaintiff a break and
       observed the patient with four twitches [Doc. 15-7 at ¶ 7]. She was very concerned
       and “dosed the patient” immediately [Id.]. Ms. Green also reported this to Dr. Luhn,
       who was the free anesthesiologist on duty that day [Id. at ¶ 8]. After receiving Ms.
       Green’s report, Dr. Luhn went to the surgery room about an hour later and observed
       the patient had four twitches [Doc. 15-9 at ¶ 3]. When Dr. Luhn mentioned the
       number of twitches to plaintiff, she responded that there “different ways of doing
       things” [Id.]. Dr. Luhn described these events at the physicians’ meeting in January
       [Id. at ¶ 4].

               (2) Mr. Price reported an incident to Dr. Proffitt when a patient on a fracture
       table began to awaken before the patient was moved to a regular bed because
       plaintiff reversed the anesthetic too soon [Doc. 15-10 at ¶ 4]. Mr. Price also reported
       this to the Hospital’s risk management group within days after it occurred [Id. at ¶
       5; Doc. 19-1 at ¶ 6]. Mr. Price reported the incident to Dr. Proffitt in December
       2015 and, at that time, believed the surgery had occurred in December [Doc. 19-1
       at ¶ 7]. Dr. Proffitt believed that the surgery had occurred in December 2015 and
       she reported this to Dr. Robertson on January 2, 2016 [Doc. 19-2 at ¶¶ 3—4; Doc.
       15-11 at ¶ 9].

               (3) On January 8, 2016, Dr. Apostoaei reported to Dr. Robertson that
       plaintiff had written the wrong medication on a patient record [Doc. 15-11 at ¶ 13].

               (4) Other CRNAs and Hospital employees had reported concerns about
       plaintiff’s vision and her ability to safely perform her job [Doc. 15-6 at ¶ 3; Doc.
       15-10 at ¶¶ 7—8; Doc. 15-11 at ¶ 6, 9; Doc. 15-12 at ¶ 4].


                                             25
       Thus, the information before the employer was that plaintiff had made two clinical

errors in administering (or failing to administer) anesthesia during surgery and one

medication charting error. The physicians were also aware that other employees and staff

had concerns about plaintiff’s ability to safely treat patients and that two Hospital surgeons

did not want her to practice on their patients. While plaintiff makes much of the change in

testimony by Mr. Price as to the timing of the fracture table surgery, this evidence came to

light through litigation and was not before the physicians at the time of their decision.

Moreover, the correct date of the surgery is not the salient point; the issue is whether the

physicians’ understanding of plaintiff’s actions during the surgery led them to conclude

that she did not have the clinical skill or judgment to provide safe patient care. Similarly,

plaintiff’s dispute as to when Dr. Luhn entered the robotic surgery and when the patient

showed twitches does not change what the physicians understood the facts to be at the time

of their decision. Most importantly, although plaintiff has disputed certain facts regarding

the reasons for her discharge, she has not presented evidence that Maryville

Anesthesiologists did not honestly believe those facts at the time of her termination.

Braithwaite, 258 F.3d at 494.

       In sum, the evidence is that the clinical errors, based on the facts known at the time,

led the defendant to conclude that plaintiff lacked the clinical judgment to provide safe

anesthesia care to their patients.    This is a sufficient reason to terminate plaintiff’s

employment. There is no evidence that the physicians did not honestly believe these facts

or that the real reason for their decision was discrimination. Accordingly, plaintiff cannot



                                             26
show that the stated reasons for her discharge were pretextual and summary judgment is

appropriate.



V.    Conclusion

      For the reasons set forth herein, the defendant’s motion for summary judgment

[Doc. 14] is GRANTED. An appropriate order will be entered.



                                   s/ Thomas W. Phillips
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                         27
